UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RONALD E. CALHOUN,
Plaintiff-Appellant,

v.
                                                                        No. 94-2335
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
Mary S. Feinberg, Magistrate Judge.
(CA-93-560-5)

Submitted: November 14, 1995

Decided: August 6, 1996

Before WILKINSON, Chief Judge, and MURNAGHAN and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William J. Sadler, Princeton, West Virginia, for Appellant. Charlotte
Hardnett, Chief Counsel, Region III, William B. Reeser, Assistant
Regional Counsel, Office of General Counsel, DEPARTMENT OF
HEALTH AND HUMAN SERVICES, Philadelphia, Pennsylvania;
Rebecca Betts, United States Attorney, Stephen M. Horn, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ronald E. Calhoun appeals from an order of a magistrate judge
affirming the denial of his claim for social security disability benefits.
Because substantial evidence supports the final decision by the Secre-
tary of Health and Human Services (Secretary) finding that Calhoun
is not entitled to benefits, we affirm.

I

Calhoun was born on July 24, 1943. He completed the ninth grade
and can read, write, and do basic arithmetic. Past relevant work expe-
rience includes work as an electrician in the coal mines from August
1974 until December 1987. In 1986, Calhoun began operating a pizza
parlor and video rental/satellite installation business, which he ran
full-time when he stopped working in the mines. He had several
employees and kept his own books with the help of an accountant. He
stopped working in this business on August 29, 1990, when he was
injured in a car accident. He has not worked since that accident. Cal-
houn was last insured for disability purposes on December 31, 1991.

Following denial of his claim for disability insurance benefits, Cal-
houn received a hearing on his claim. The administrative law judge
(ALJ) who conducted the hearing determined that Calhoun suffered
from a variety of impairments, including alcoholism, thrombophlebi-
tis, a history of peptic ulcer disease, and chronic obstructive pulmo-
nary disease. Given Calhoun's medical problems, the ALJ determined
that Calhoun could return neither to the coal mines nor to the business
that he had owned and operated. But the ALJ determined, on the basis
of the medical and vocational evidence and Calhoun's testimony at
the hearing, that Calhoun retained the residual functional capacity to
perform certain light work as well as a full range of sedentary work.
For this reason, the ALJ determined that Calhoun was not under a dis-
ability and not entitled to benefits.

                     2
The Appeals Council upheld this decision, which became the final
decision of the Secretary. Calhoun then appealed to the district court.
A magistrate judge* determined that substantial evidence supported
the denial of benefits. The court therefore granted the Secretary's
summary judgment motion. This appeal followed.

II

Our review is limited to determining whether substantial evidence
supports the Secretary's decision and whether the Secretary applied
the correct law. 42 U.S.C. § 405(g) (1988); Hays v. Sullivan, 907 F.2d
1453, 1456 (4th Cir. 1990). Substantial evidence"consists of more
than a mere scintilla of evidence, but may be somewhat less than a
preponderance." Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.
1966). In reviewing for substantial evidence, we do not weigh con-
flicting evidence, make credibility determinations, or substitute our
judgment for that of the Secretary. Hays, 907 F.2d at 1456.

The record reveals that Calhoun suffers from a number of impair-
ments. Calhoun, a smoker, has mild black lung disease. Besides the
treatment he received for this condition, the record reflects that the
only other medical treatment Calhoun received prior to his 1990 auto-
mobile accident was for an ankle fracture in 1975.

Calhoun was semicomatose upon his admission to the hospital fol-
lowing the accident, in which he suffered a concussion, fractured ribs,
and lacerations. X-rays and CT scans taken during his ten-day stay
were normal. Although he developed a pneumothorax during his hos-
pital stay, the condition required no specific treatment. Dr. Klingen-
smith, who examined Calhoun for the pneumothorax, commented that
Calhoun's condition was stable and that he did not believe the rib and
lung injuries would cause permanent disability. Upon Calhoun's dis-
charge, his physician stated that he was in good condition. Doctors
gave him no medication to take after he left the hospital.

Following Calhoun's discharge, Dr. Silk remarked that Calhoun
continued to do well, that his condition was stable, and that he had
_________________________________________________________________
*The parties consented to the exercise of jurisdiction by the magistrate
judge. 28 U.S.C. § 636(c) (1988).

                    3
no focal neurological deficits. A CT scan was normal, and X-rays
revealed that Calhoun's ribs were healing. Dr. Silk prescribed a mild
painkiller because Calhoun complained of headaches that were not
severe, pain and tenderness in his right thigh and groin area, and pain
in the lumbar area. Calhoun limped slightly when he walked. He had
no weakness or numbness in his lower extremities.

A venogram performed in October 1990 revealed extensive deep
venous thrombosis of the right calf, requiring Calhoun's hospitaliza-
tion. Treatment included blood thinners and application of heat to the
affected area. Swelling and pain decreased, and Calhoun was in good
condition when he was discharged after one week.

There is no evidence that Calhoun received any medical treatment
between his discharge in October 1990 and July 31, 1991, when he
was again hospitalized for pneumonia and alcohol abuse. Calhoun had
been drinking one-half gallon of liquor each day for the past three or
four months. Examination revealed that he was suffering from ane-
mia, dehydration, and confusion. His pneumonia resolved with treat-
ment. Calhoun was in fair condition upon his discharge on August 12.
Doctors prescribed a high-protein, high-calorie diet and instructed
him to return gradually to his pre-admission activities.

In September 1991, recurring thrombophlebitis in his left leg
necessitated another hospitalization. Blood thinners again eliminated
his leg pain and tenderness. Calhoun was discharged in satisfactory
condition. Tests performed the following year, after Calhoun had
been off blood thinners for six months, revealed no decrease in blood
flow in his leg.

Additional medical tests performed in 1992 disclosed that Calhoun
had a history of ulcers. He also had an enlarged liver, which was
probably attributable to earlier alcohol abuse. Calhoun was able to lift
fifteen pounds frequently and thirty-five pounds occasionally, could
stand and walk for four or five hours during an eight-hour work day,
and could sit for six to seven hours (three to four hours without inter-
ruption) in an eight-hour work day. Calhoun had no difficulty using
his arms or hands.

A vocational expert testified at the hearing before the ALJ that an
individual fitting Calhoun's profile could perform a variety of jobs

                    4
existing in the national economy. Among the jobs were security gate
guard, mail clerk, and small parts assembler.

III

After reviewing the record, we conclude that substantial evidence
supports the Secretary's decision. While Calhoun's several impair-
ments preclude his return to his previous work, the evidence reveals
that there are some jobs that he is capable of performing. It is note-
worthy that none of the physicians or other professionals who exam-
ined Calhoun concluded that he was unable to work. Although
Calhoun is an alcoholic, this condition never interfered with his abil-
ity to work in the past. There is nothing in the record to suggest that
alcoholism would limit his present ability to work. The ALJ discred-
ited Calhoun's claims of pain for several reasons, including Calhoun's
not taking medication to relieve the alleged pain and his ability to
engage in activities such as driving his truck and going to the movies.
We will not disturb such a properly supported credibility determina-
tion. See Mickles v. Shalala, 29 F.3d 918, 921 (4th Cir. 1994). ("The
only fair manner to weigh a subjective complaint of pain is to exam-
ine how the pain affects the routine of life.") Finally, we note the tes-
timony of the vocational expert, who stated that there were jobs which
an individual such as Calhoun could perform.

In light of all the evidence in the record, we conclude that substan-
tial evidence supports the Secretary's decision denying benefits.

AFFIRMED

                     5